Citation Nr: 0104539	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-22 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to a compensable rating for plantar warts on the 
left foot.  



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




REMAND

The appellant had active military service from July 1970 to 
June 1972.  

On his substantive appeal (VA form 9) with regard to a 
compensable rating for his plantar warts on the left foot, 
received October 28, 1999, the appellant indicated that he 
desired a hearing before a member of the Board of Veterans' 
Appeals (Board) in Washington, D.C.  Review of the claims 
file does not show that the appellant was ever scheduled for 
a hearing in Washington, D.C.  Hence, in order for the Board 
to ensure full compliance with due process requirements, the 
case must be remanded to the RO for the following action:  

The RO should contact the veteran to determine 
if he still desires a hearing in Washington, 
D.C.  If so, the RO should insure that such a 
hearing is scheduled.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

